Citation Nr: 0320310	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1944 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran requested and was scheduled for a hearing at the 
RO in February 1998.  In a December 1997 letter the veteran 
asked that his hearing be cancelled, and did not request that 
it be rescheduled.


FINDING OF FACT

In an unappealed rating decision of May 1945, the RO denied 
service connection for pes planus; the subsequently received 
evidence is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that second 
degree pes planus was noted on induction physical 
examination.  In March and April 1945, his pes planus was 
classified as third degree.  It reportedly had been 
symptomatic for several years.  A certificate of disability 
for discharge notes that the veteran had second degree pes 
planus.  In an unappealed rating decision dated in May 1945, 
the RO denied entitlement to service connection for pes 
planus on the basis that it existed prior to service and was 
not aggravated by service.  

In February 1996 the veteran submitted a statement indicating 
that he wished to pursue a claim of entitlement to service 
connection for flat feet.  He related that he had suffered 
from problems with his feet for more than 50 years and that 
he had been treated for flat feet during service.  

An undated letter from Louis J. Finelli, D.P.M. states that 
the author was the veteran's podiatrist during the 1960s.

An April 1996 letter from Vincent V. Madonia, M.D. indicates 
that the veteran had developed insulin dependent diabetes 
mellitus and diabetic foot ulceration in the 1980s.  

An April 1996 letter from Philip M. Palmeri, D.P.M. indicates 
that the veteran was provided diabetic foot care from March 
1986 through November 1994.  Dr. Palmeri stated that he 
treated the veteran every eight weeks and that the veteran 
had undergone metatarsal head resection in June 1993 to 
prevent recurrence of an ulcer.

An April 1996 letter from Bernard J. Savella, M.D. states 
that the veteran had been under his since August 1993.  He 
noted that the veteran had been discovered to suffer from 
peripheral neuropathy related to diabetes, which caused 
difficulty with ambulation and aggravated the veteran's flat 
feet.  

A VA foot examination was conducted in July 1996.  The 
veteran complained of sharp, shooting pain extending from his 
feet up his legs.  He reported pain in the arches when 
walking.  The examiner noted that the veteran was confined to 
a wheelchair.  Plantar scaling and onychomycosis were noted 
bilaterally.  The diagnoses included bilateral pes 
valgoplanus and bilateral hallux valgus.  In an addendum the 
examiner related the veteran's report of foot problems during 
active service and frequent treatment at sick call.  

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)].   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that through correspondence and 
supplemental statements of the case, the veteran has been 
informed of the requirements to reopen his claim, the 
evidence considered by the RO, the reasons for its 
determinations, the evidence and information necessary to 
substantiate his claim, the specific information and evidence 
that he should submit, and the assistance that VA would 
provide in obtaining evidence and information on his behalf.  
Therefore, the Board is satisfied that the RO has complied 
with the notice requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that the RO has obtained identified 
medical records on the veteran's behalf.  Although the RO has 
not obtained a medical opinion addressing the etiology of the 
veteran's pes planus, VA is not obliged to obtain such an 
opinion if new and material evidence to reopen the claim has 
not been presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  Neither 
the veteran nor his representative has identified any 
additional, existing evidence or information which could be 
obtained to substantiate the claim to reopen.  The Board is 
also unaware of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent medical evidence added to the record since the 
May 1945 rating decision documents post-service treatment for 
pes planus and foot problems related to diabetes.  However, 
none of the medical evidence added to the record suggests 
that the veteran's bilateral pes planus originated in or 
increased in severity during his period of military service.  
Accordingly, it is not material.  

The veteran's statements have also been added to the record 
but they are essentially cumulative in nature since the 
presence of chronic pes planus in service was documented by 
the evidence previously of record.  The veteran has not 
alleged that the pes planus originated during service nor has 
he said anything suggesting that the disorder increased in 
severity during service.  Therefore, his statements are not 
so significant alone or in the context of the evidence 
previously of record that they must be considered to fairly 
consider the merits of the claim.  They are not material.  

Accordingly, reopening of the claim is not warranted.


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim of entitlement 
to service connection for bilateral pes planus is denied.


REMAND

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's appeal.  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim of entitlement to an 
increased rating for psychiatric disability.  

The Board notes that the veteran was most recently afforded a 
VA psychiatric examination in July 1996.  In October 1996 the 
veteran submitted a written statement wherein he alleged that 
his service-connected psychiatric disability had become 
worse.  The Board further notes that although two letters 
have been received from a VA physician treating the veteran 
for his psychiatric disorder, comprehensive records of the 
veteran's psychiatric treatment have not been associated with 
the claims folder.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for any 
medical care providers, VA and private, 
who have treated or evaluated him in 
recent years for his service-connected 
psychiatric disorder.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all identified records not 
already associated with the claims file.

In any event, complete clinical records 
from the St. Albans VA Extended Care 
Center should be obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Upon completion of the above-directed 
development, the veteran should be 
provided a VA examination by a 
psychiatrist to determine the extent of 
impairment from his service-connected 
psychiatric disability.  The RO should 
make reasonable efforts to schedule an 
examination of the veteran at the Nassau 
Extended Care Center, 1 Greenwich Street, 
Hempstead, New York, 11550. 

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's service-connected psychiatric 
disability should be reported in detail.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's psychiatric disability.  The 
examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected psychiatric 
disability.  The examiner should explain 
what the assigned score represents.  

A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for psychiatric disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure to report 
for a scheduled examination, without good cause, could result 
in the denial of the claim.  38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



